 
Exhibit 10.3
 
EXECUTION VERSION
 
 
ABS Purchase Agreement


This Agreement (this “Agreement”), dated as of November 29, 2007, constitutes
the understanding and agreement by and among Citadel Equity Fund Ltd. (“CEFL”),
an affiliate of Citadel Limited Partnership (“Citadel”), E*TRADE Bank (the
“Bank”), E*TRADE Global Asset Management, Inc. (“ETGAM”, and together with the
Bank, the “Sellers”), and E*TRADE Financial Corporation (the “Company”)
regarding the acquisition by CEFL of all of the Sellers’ Asset-Backed Securities
(“ABS”) portfolio (including CMOs, CDOs and other asset-backed instruments)
listed on Schedule A hereto (the “Portfolio”, and each line-item of which is a
“Position”).
 
1.           Transfer.  In consideration of the Purchase Price (as hereinafter
defined) and the premises set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
effective as of the Initial Closing Date (as defined in the Investment and
Securities Purchase Agreement, dated as of November 29, 2007 by and between
Wingate Capital Ltd. and the Company (the “Investment Agreement”)) (the
“Effective Date”), the Sellers hereby sell, transfer, assign and convey to CEFL,
free and clear of all liens, claims, encumbrances or rights of third parties of
any kind, all right, title and interest in and to the Portfolio and the
Positions and CEFL hereby purchases from the Sellers all right, title and
interest in and to, and assumes the obligations of the Sellers in respect of,
the Portfolio and Positions, in each case on the terms and subject to the
conditions set forth herein (the “Transfer”).
 
2.           Purchase Price.  The “Purchase Price” means (a) eight hundred
million dollars ($800,000,000), plus (b) any and all interest which, as of the
Effective Date, is accrued and unpaid for the Positions (except with respect to
those ABS CDOs and TRUPS CDOs listed on Schedule B hereto) with respect to the
periods prior to 12:01 a.m. New York City time on November 18, 2007 (the
“Accrued Interest Amount”), less (c) any and all principal and interest payments
which, as of the Effective Date, have been received directly or indirectly by
the Sellers for the Positions with respect to the periods between 12:01 a.m. New
York City time on November 18, 2007 and 12:01 a.m. New York City time on the
Effective Date (the “Principal and Interest Amount”).
 
3.           Closing.  Upon the terms and subject to the conditions herein
(including, but not limited to, the terms of paragraph 8, regarding the
Mechanics of the Transfer of Positions and the Movement of Cash), on the
Effective Date, CEFL shall pay, or shall cause to be paid to the Sellers: (a)
eight hundred million dollars ($800,000,000) plus, (b) the Estimated Accrued
Interest Amount.  These payments shall be made as follows:
 
(i) CEFL shall pay, or shall cause to be paid to the Bank, (a) seven hundred
ninety million seven hundred twenty-five thousand six dollars and ninety cents
($790,725,006.90) plus, (b) the Estimated Accrued Interest Amount for the “Bank”
Positions which is equal to nine million seven hundred sixty-four thousand seven
hundred thirty-eight dollars and sixty-seven cents ($9,764,738.67); and
 

--------------------------------------------------------------------------------


 
(ii) CEFL shall pay, or shall cause to be paid to ETGAM, (a) nine million two
hundred seventy-four thousand nine hundred ninety-three dollars and ten cents
($9,274,993.10) plus, (b) the Estimated Accrued Interest Amount for the “ETGAM”
Positions which is equal to thirty-three thousand seven hundred thirty-four
dollars and forty-four cents ($33,734.44).
 
To the extent that the Effective Date Payment is not made completely in
connection with the DVP/RVP settlement process set forth in paragraph 8, then
any remaining portions of the Effective Date Payment will be made by wire
transfer of immediately available funds to the Bank’s and/or ETGAM’s accounts
designated below immediately following the completion of such settlement
process.
 
In addition to the foregoing payments, on the Effective Date, the Sellers shall
pay, or shall cause to be paid to CEFL, the Estimated Principal and Interest
Amount by wire transfer of immediately available funds to an account designated
below by CEFL.
 
“Estimated Accrued Interest Amount” means $9,798,473.11, which is a good faith
estimate by CEFL and the Sellers of the Accrued Interest Amount.  “Estimated
Principal and Interest Amount” means $18,035,093.85, which is a good faith
estimate by CEFL and the Sellers of the Principal and Interest Amount received
or likely to be received by the Sellers.  “Effective Date Payment” means eight
hundred million dollars ($800,000,000) plus, (x) the Estimated Accrued Interest
Amount less (y) the Estimated Principal and Interest Amount.
 
 
4.
Purchase Price Adjustment.

 
(a)           Purchase Price Adjustment Statement.  Within thirty (30) days
after the Effective Date, the Sellers shall prepare and deliver to CEFL a
statement of the Principal and Interest Amount, which statement shall separately
identify “Bank” Positions and “ETGAM” Positions.  Within forty-five (45) days
after the Effective Date, CEFL shall prepare and deliver to the Sellers a
statement of the Accrued Interest Amount and the Principal and Interest Amount,
which statement shall separately identify “Bank” Positions and “ETGAM” Positions
(which may include adjustments to the Principal and Interest Amount provided by
the Sellers if such adjustments are necessary to correct the information) as of
the Effective Date for purposes of calculating the adjustment to the Effective
Date Payment (the “Purchase Price Adjustment Statement”).    CEFL shall have
reasonable access to any documents, schedules or work papers of the Sellers
related to the Principal and Interest Amount.
 
(b)           Review.  The Sellers shall have fifteen (15) days after delivery
of the Purchase Price Adjustment Statement to review the Purchase Price
Adjustment Statement.  If the Sellers fail to deliver to CEFL a written
objection to the Purchase Price Adjustment Statement within such fifteen (15)
day period, the Purchase Price Adjustment Statement shall be deemed to be agreed
to by the Sellers and will be final and binding upon the parties.  If the
Sellers  disagree with the determination of the adjustment to the Effective Date
Payment under the Purchase Price Adjustment Statement, the Sellers must notify
CEFL in writing of such disagreement within such fifteen (15) day period, which
notice shall describe the nature of any such disagreement in reasonable detail,
identify the specific items involved and the dollar amount of each such
disagreement and provide reasonable supporting documentation for each such
disagreement.  
 
2

--------------------------------------------------------------------------------


 
During the fifteen (15) day period of its review, the Sellers shall have
reasonable access to any documents, schedules or work papers used in the
preparation of the Purchase Price Adjustment Statement.
 
(c)           Dispute Resolution.  The Sellers and CEFL agree to negotiate in
good faith to resolve any such disagreement and any resolution agreed to in
writing by the Sellers and CEFL shall be final and binding upon the parties.  If
the Sellers and CEFL are unable to resolve all disagreements properly identified
by the Sellers pursuant to Section 4(c) hereof within twenty (20) days after
delivery to CEFL of written notice of such disagreement, then the disputed
matters shall be referred for final determination to arbitration.  The Sellers
and CEFL shall jointly select an arbiter from an accounting firm of national
standing that is not the independent auditor of either the Sellers or CEFL (or
their respective affiliates); if the Sellers and CEFL are unable to select such
an arbiter within five (5) days after the end of such twenty (20) day period,
the American Arbitration Association shall make such selection.  The person so
selected shall be referred to herein as the “Arbitrator”.  The Arbitrator shall
deliver to the Sellers and CEFL, as promptly as practicable after its
appointment and in any event within thirty (30) days after its appointment, a
written report setting forth the resolution of any such disagreement determined
in accordance with the terms herein.  Such report shall be final and binding
upon the Sellers and CEFL.  The fees, expenses and costs of the Arbitrator shall
be borne equally by the Sellers and CEFL.
 
(d)           The “Final Accrued Interest Amount” and the “Final Principal and
Interest Amount” means the Accrued Interest Amount (with respect to “Bank”
Positions and “ETGAM” Positions) and the Principal and Interest Amount (with
respect to “Bank” Positions and “ETGAM” Positions) respectively, each as either
(a) set forth in the Purchase Price Adjustment Statement (if the Sellers do not
object within the fifteen (15) day period), (b) mutually agreed upon by the
Sellers and CEFL or (c) finally determined by the Arbitrator.
 
(e)           Purchase Price Adjustment.  In the event that the Estimated
Principal and Interest Amount (with respect to “Bank” Positions and/or “ETGAM”
Positions, as the case may be) is greater than the Final Principal and Interest
Amount (with respect to “Bank” Positions and/or “ETGAM” Positions, as the case
may be), CEFL shall pay the applicable Seller an amount equal to the difference
between the applicable Estimated Principal and Interest Amount and the
applicable Final Principal and Interest Amount in accordance with Section 4
hereof.  In the event that the applicable Final Principal and Interest Amount is
greater than the applicable Estimated Principal and Interest Amount, the
applicable Seller shall pay CEFL an amount equal to the difference between the
applicable Final Principal and Interest Amount and the applicable Estimated
Principal and Interest Amount in accordance with Section 4 hereof.  In the event
that the applicable Estimated Accrued Interest Amount is greater than the
applicable Final Accrued Interest Amount, the applicable Seller shall pay CEFL
an amount equal to the difference between the applicable Estimated Accrued
Interest Amount and the applicable Final Accrued Interest Amount in accordance
with Section 4 hereof.  In the event that the applicable Final Accrued Interest
Amount is greater than the applicable Estimated Accrued Interest Amount, CEFL
shall pay the applicable Seller an amount equal to the difference between the
applicable Final Accrued Interest Amount and the applicable Estimated Accrued
Interest Amount in accordance with Section 4 hereof.
 
3

--------------------------------------------------------------------------------


 
(f)           Payment.  Any adjustment to the Effective Date Payment shall be
paid by the Sellers or CEFL, as applicable, by wire transfer of immediately
available funds to an account designated by the party receiving such payment
within five (5) Business Days (as hereinafter defined) after the final
determination of the adjustment to the Effective Date Payment. “Business Day”
means a day other than a Saturday, a Sunday or any other day on which commercial
banks in the State of New York are authorized or obligated to be closed.
 
5.           Post-Closing Principal and Interest Payments.  Any and all
principal and interest payments received by the Sellers or its affiliates for
the Positions after 12:01 a.m. New York City time on the Effective Date shall be
held in trust thereby and shall be paid promptly by the Sellers to CEFL, by wire
transfer of immediately available funds to an account designated by CEFL within
five (5) Business Days after CEFL receives notice from the Sellers of such
principal and interest payments.
 
6.           Portfolio.  The Portfolio consists of the Positions listed by
CUSIP, original size, and/or size as of the end of September, 2007, on Schedule
A.  Each of the Sellers and the Company represents and warrants (a) that
Schedule A accurately reflects the Positions in all respects set forth therein
(e.g., the CUSIP, Original Face Amount, September 30 Face Amount, nature of
exposure, and the like), (b) that there are no Over-The-Counter (OTC) derivative
or forward positions contained within the Portfolio (including, but not limited
to, credit default swaps), (c) that no novations or assignments are necessary to
vest CEFL with full right, title and interest in the Positions, (d) that there
are no short positions contained within the Portfolio, and (e) that the
Positions will be delivered to CEFL by the Sellers free and clear of any liens,
pledges and other encumbrances.
 
7.           Trade Breaks.  If Citadel identifies any “trade breaks” (such as
errors in the instrument, CUSIP,  nature of exposure (such as short rather than
long), Original or Current Face Amount, or the like) resulting in differences in
the composition of any Position being transferred from the information set forth
in Schedule A, the Sellers and the Company shall, at CEFL’s election, (a) take
such action as may be necessary to conform such Position to the information set
forth in Schedule A, and to place CEFL in the position it would have been in had
the Position been as represented (such as by replacing the Position with a
conforming Position) or (b) pay CEFL the greater of the difference between the
fair market value that the Position would have had if the Position had been as
identified in Schedule A and the fair market value as actually received on (i)
the Effective Date or (ii) the date on which Citadel notifies the Sellers of the
trade break, it being understood that Citadel will begin managing the risk
associated with each Position as reflected on Schedule A on behalf of CEFL
immediately upon the execution of this Agreement.  Notwithstanding the
foregoing, Citadel is not entitled to be put in a better financial position than
it would have been in had there been no trade break.
 
In the event that the parties have a dispute regarding any claimed trade break,
each party may seek resolution of such dispute in accordance with the terms of
the Investment Agreement.
 
8.           Mechanics of the Transfer of Positions and the Movement of
Cash.  The Sellers, as promptly as practicable, shall take any and all actions
necessary to effect the transfer
 
4

--------------------------------------------------------------------------------


 
of the Positions to CEFL on the terms contemplated hereby (including but not
limited to executing any documents and instruments reasonably required by CEFL
and providing appropriate instructions, and procuring the consent of third
parties) via (a) the DTC for DTC-eligible securities or such other custodian as
designated by CEFL; (b) physical delivery to CEFL’s designated custodian for
non-DTC-eligible securities, or (c) such other acceptable processes as the
parties may agree.  The Company and the Sellers, jointly and severally, will
hold CEFL harmless from any costs or losses of the Positions incurred as the
result of any inability to transfer such Positions on the terms contemplated
hereby. The parties will endeavor to settle the transfer of the Positions via
the Delivery-Versus-Payment/Receive-Versus-Payment (DVP/RVP) method.  For these
settlement purposes only, the parties will agree to dollar values for each
Position so that each Position will move versus cash. The parties will make all
commercially reasonable efforts to settle these cash versus Position transfers
on the Effective Date, but recognize that it may take more than one business day
to complete.
 
9.           Cooperation.  The parties will use their reasonable best efforts to
cooperate with each other in effectuating this Agreement, including but not
limited to executing any necessary instruments and other documents and providing
appropriate instructions.  To the extent not already provided, the Sellers will
immediately provide CEFL with copies of the most current back office and other
files containing details relating to the Positions and will provide them in such
file and other format as requested by CEFL.
 
10.           Certain Information.  The Sellers acknowledge that because it
desires to sell, transfer, assign and convey to CEFL all of its Positions in the
Portfolio, it is possible that CEFL may have information about one or more of
the Positions, issuers or reference entities of Positions that is not publicly
available and that may be material (“Excluded Information”).  The Sellers
acknowledge and agree that it has not requested that Excluded Information be
disclosed to it and that Excluded Information is not being disclosed to it.  The
Sellers hereby irrevocably and unconditionally waive any right that it may have
to the disclosure of any such Excluded Information in connection with this
transaction.  The Sellers further agree that CEFL shall not be obligated to
refrain from using any such Excluded Information in connection with this
transaction, and that the parties shall not have any liability to each other
with respect to any such non-disclosure or use of Excluded Information in
connection with this transaction or any related transaction.
 
11.           Representations and Warranties of CEFL.  CEFL represents and
warrants that (a) it has the power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby, (b) the
execution, delivery and performance by it of this Agreement and the consummation
by it of the transactions contemplated hereby have been duly authorized, (c)
this Agreement, when delivered in accordance with the terms hereof, assuming the
due execution and delivery of this Agreement by the Sellers and the Company,
shall have been duly executed and delivered by it and shall be a valid and
binding obligation of it, enforceable against it in accordance with its terms,
except to the extent that enforceability may be subject to applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and to general equitable principles,
and (d) no action, consent or approval of, registration or filing with or any
other action by any governmental authority, regulatory authority,
self-regulatory authority, exchange or clearing
 
5

--------------------------------------------------------------------------------


 
organization or any other third party will be required to be made, taken or
obtained by it for the purchase and assumption by, or transfer to, it of the
Portfolio pursuant to this Agreement on the terms contained herein, other than
those that have already been properly made, taken or obtained by CEFL.
 
12.           Representations and Warranties of the Sellers and the
Company.  Each of the Sellers and the Company represents and warrants that (a)
it has the power and authority to execute and deliver this Agreement and, to
consummate the transactions contemplated hereby, (b) the execution, delivery and
performance by it of this Agreement and the consummation by it of the
transactions contemplated hereby have been duly authorized, (c) this Agreement,
when delivered in accordance with the terms hereof, assuming the due execution
and delivery of this Agreement by CEFL, shall have been duly executed and
delivered by it and shall be a valid and binding obligation of it, enforceable
against it in accordance with its terms, except to the extent that
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and to general equitable principles, (d) the
consummation of the Transfer as provided herein will transfer to CEFL all of the
right, title and interest in the Positions and the Portfolio free and clear of
any liens, claims, encumbrances or rights of third parties of any kind, (e) the
Transfer is being made by the Sellers in compliance with all applicable laws and
regulations, and (f) no action, consent or approval of, registration or filing
with or any other action by any governmental authority, regulatory authority,
self-regulatory authority, exchange or clearing organization or any other third
party will be required to be made, taken or obtained by it for the sale,
transfer, assignment and conveyance by the Sellers of the Portfolio to CEFL
pursuant to this Agreement on the terms contained herein, other than those that
have already been properly made, taken or obtained by the Sellers or the
Company.
 
13.           No Third Party Beneficiaries.  No person other than the parties
hereto shall have any rights with respect to the matters contemplated hereby and
there are no third party beneficiaries hereto, except for the Citadel
Indemnitees (as hereinafter defined) pursuant to Section 14.
 
14.            Indemnity.  (a) The Sellers and the Company, jointly and
severally, shall indemnify and defend each of CEFL, Citadel and each of their
respective officers, directors, employees, agents and affiliates (the “Citadel
Indemnitees”), to the fullest extent lawful, from and against any and all
actions, suits, claims, proceedings, damages, losses, deficiencies, liabilities,
penalties, fines, interest, costs, damages, judgments, amounts paid in
settlement and expenses (including, without limitation, the cost and expenses of
any litigations, actions, judgments and settlements related thereto, and the
reasonable costs and expenses of attorneys and accountants incurred in the
investigation or defense thereof or the enforcement of rights hereunder)
(collectively, “Losses”) arising out of or resulting from (i) any breach of any
representation or warranty made by the Sellers or the Company under this
Agreement, (ii) any breach by the Sellers or the Company of any covenant,
obligation or other agreement contained in this Agreement (including, without
limitation, Sections 6 and 12 hereof), or (iii) any third party or governmental
claim, action, suit, proceeding or investigation, whether civil, criminal,
administrative or investigative, arising out of or otherwise relating to the
transactions contemplated by this Agreement (including, but not limited to, any
such claim, action, suit,
 
6

--------------------------------------------------------------------------------


 
proceeding or investigation initiated by or on behalf of any investors, clients
or customers of the Sellers or the Company). Notwithstanding anything to the
contrary set forth in this Agreement, (x) except for fraud, the aggregate amount
of Losses for which the Company and Sellers are obligated to indemnify the
Citadel Indemnitees in respect of claims under Section 14(a)(i) shall not exceed
$800,000,000 and (y) CEFL and Citadel agree, prior to asserting any
indemnification claims hereunder against the Bank, to use commercially
reasonable efforts to seek satisfaction of such indemnification claim from the
Company (it being understood that the use of such reasonably commercial efforts
shall not waive any rights of CEFL and Citadel against the Bank or limit any
obligations and liabilities of the Bank hereunder).
 
(b) CEFL and Citadel jointly and severally, shall indemnify and defend each of
the Sellers, the Company and each of their respective officers, directors,
employees, agents and affiliates (the “Company Indemnitees”), to the fullest
extent lawful, from and against any and all Losses arising out of or resulting
from (i) any breach of any representation or warranty made by CEFL under this
Agreement or (ii) any breach by CEFL of any covenant, obligation or other
agreement contained in this Agreement.  Notwithstanding anything to the contrary
set forth in this Agreement, except for fraud, the aggregate amount of Losses
for which CEFL and Citadel are obligated to indemnify the Company Indemnitees in
respect of claims under Section 14(b)(i) shall not exceed $800,000,000.
 
15.           Securities Contract.  This Agreement is intended to be a
“securities contract” within the meaning of section 741 of title 11 of the
United States Code.  It is also intended to be a "qualified financial contract"
within the meaning of section 1821(e)(8) of title 12 of the United States Code
and the Company agrees to maintain this Agreement and the evidence of authority
in its official books and records.
 
16.           Choice of Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and to be performed within such State without regard to principles of
conflict of laws.
 
17.           Notice.  Except as provided elsewhere herein, notices hereunder
shall be sent by express courier, e-mail, or hand delivery to the addresses
indicated below:
 
Citadel Equity Fund Ltd.
c/o Citadel Limited Partnership
131 South Dearborn Street
Chicago, Illinois 60603
 
with a copy (which shall not constitute notice) to:


Attention:  Legal Department
E-Mail: CitadelAgreementNotice@Citadelgroup.com


Wire instructions:


Bank of New York
 
7

--------------------------------------------------------------------------------


 
ABA: 021000018
Citadel Equity Fund
Account: 8900472545


DTC:


DTC ID:  0775
a/c:  CEFL




E*TRADE Bank
Attn: Back Office Services, 15th Floor
Ballston Tower
671 North Glebe Rd.
Arlington, VA 22203


E*TRADE Global Asset Management, Inc.
Attn: Back Office Services, 15th Floor
Ballston Tower
671 North Glebe Rd.
Arlington, VA 22203


E*TRADE Financial Corporation
671 N. Glebe Road
Arlington, VA 22203
Attention: 
 Arlen W. Gelbard, Esq.
 Chief Administrative Officer & General Counsel

                  
with a copy (which shall not constitute notice) to:


Davis Polk & Wardwell
450 Lexington Avenue
New York, NY 10017
Attention: 
 Daniel G. Kelly, Jr.
 John D. Amorosi

Fax:  (212) 450-3800


Wire instructions:
 
E*TRADE Bank:
ABA # 256072691 
ETRADE BANK
Acct # 1000303
Acct Name: E*TRADE Bank


E*TRADE Global Asset Management, Inc.:
 
8

--------------------------------------------------------------------------------


 
ABA # 256072691 
ETRADE BANK
Acct # 2000020145
Acct Name: ETGAM


DTC:


E*TRADE Bank:
Agent Bank:  48614
Inst. ID:  48614
DTC Part. #:  2225


MidWest ID:  TBCM
Telebank Sub Account:  TBNK
Mortgage Sub Account: ETMG


E*TRADE Global Asset Management, Inc.:
Agent Bank:  48609
Inst. ID:  48609
DTC Part. #:  2226
 
18.            Consent to Jurisdiction; Waiver of Jury Trial.  Any judicial
proceeding brought against any party regarding any dispute arising out of this
Agreement or any matter related hereto may be brought in the courts of the State
of New York, or in the United States District Court for the Southern District of
New York, in each case located in the Borough of Manhattan, and, by execution
and delivery of this Agreement, each such party accepts the exclusive
jurisdiction of such courts solely for such purpose.  Each party hereto hereby
agrees that service of any process, summons, notice or document by U.S.
registered mail addressed to CEFL, the Sellers or the Company at the addresses
listed above or at such other address as each party may provide to the others
from time to time, as applicable, shall be effective service of process for any
action, suit or proceeding brought against such addressee in any such
court.  Each party hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or proceeding brought
in any such court and any claim that any such suit, action or proceeding brought
in any such court has been brought in an inconvenient forum.  Each party hereto
agrees that a final judgment relating to it in any such suit, action or
proceeding brought in any such court shall be conclusive and binding upon it and
may be enforced in any other courts to whose jurisdiction such party is or may
be subject, by suit upon each judgment.  EACH PARTY HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY OR THE ACTIONS OF SUCH PARTY IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.
 
19.           Severability.  In the event that any provision or portion of this
Agreement is determined to be invalid, illegal or unenforceable for any reason,
in whole or in part, the
 
9

--------------------------------------------------------------------------------


 
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by applicable
law.
 
20.           Entire Agreement.  This Agreement (including the Exhibits) and the
Investment Agreement, constitutes the entire agreement between the parties
hereto relating to the subject matter contained herein, and supersedes and
replaces all prior writings, discussions and rights relating hereto and thereto;
and no obligation of any kind relating hereto is assumed by or implied against
any party hereto except for those obligations expressly stated herein.  This
Agreement may only be amended by a written instrument signed by the parties
hereto.
 
21.           Survival.  The representations and warranties contained in this
Agreement shall survive the conclusion of the Transfer.
 
22.           Counterparts.  This Agreement may be executed in counterparts
(including by facsimile or similar means of electronic transmission), and any
party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.
 
*   *   *   *   *
 
10

--------------------------------------------------------------------------------


 
           IN WITNESS WHEREOF, this Agreement has been executed by the parties
hereto or by their respective duly authorized officers, all as of the date first
above written.
 
 

 
Citadel Equity Fund Ltd.
                      By:   /s/ Adam Cooper      
Name: 
Adam Cooper      
Title:
Senior Managing Director and General Counsel  



 

 
E*TRADE Bank
                      By:   /s/ Arlen W. Gelbard      
Name: 
Arlen W. Gelbard      
Title:
President and COO  



 

 
E*TRADE Global Asset Management, Inc.
                      By:   /s/ Michael Hlushak      
Name: 
Michael Hlushak      
Title:
President and CEO  

 
 

 
E*TRADE Financial Corporation
                      By:   /s/ R. Jarrett Lilien      
Name: 
R. Jarrett Lilien      
Title:
President and COO  

 
                              

--------------------------------------------------------------------------------

 
 